AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT CO
                                              SOUTHERN DISTRICT OF CALIFORNIA                                   OCT 1 7 2018
                     United States of America                                JUDGMENT IN               ~NA:f; lfl!i~~T COURT
                                v.                                           (For offmes Committed o   PAl!b!W.R~!i"l:m2f:. CALIFORNIA
                                                                                                       BY          '            EPUTY
                   Ernesto Arellano-Cervantes                                CaseNumber: 3:18-mj-22127-WVG

                                                                             Leila W Morgan
                                                                             Defendant's Attorney


REGISTRATION NO. 79850298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                          ~--~-------------------------
 0 was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Natu re of Offense                                                        Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                               1


 D The defendant has been found not guilty on count( s)
                                                                         ~-----------------~
 D Count(s)                                                                  dismissed on the motion of the United States.
                  ~-----------------




                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

IZI   Assessment: $10 WAIVED          IZI Fine: WAIVED
IZI   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the   defendant's possession at the time of arrest upon their deportation or removal.
D     Court recommends defendant be deported/removed with relative,                   charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Tuesday, October 16, 2018
                                                                          Date of Imposition of Sentence



                                                                          H~LgJ;:;;WCK
                                                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                            3:18-mj-22127-WVG
